Citation Nr: 0404309	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1943 
to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Muskogee, Oklahoma (RO).                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The appellant contends that he currently has bilateral 
hearing loss and tinnitus, and that his hearing loss and 
tinnitus are due to acoustic trauma incurred in service.  
Specifically, he states that while he was stationed in Guam, 
his Military Occupational Specialty (MOS) was changed from 
"cook" to "bulldozer operations."  The appellant indicates 
that he was exposed to loud noises while operating heavy 
equipment.           

The Board notes that in June 2002, the appellant submitted a 
private medical statement from G.E.H., M.D., dated in May 
2002, in support of his contention that his bilateral hearing 
loss and tinnitus were due to acoustic trauma incurred in 
service.  In the May 2002 statement, Dr. H. indicated that 
the appellant had been seen in his office in May 2002, for an 
audiological evaluation.  According to Dr. H., the results 
indicated a mild to severe sensorineural hearing loss, 
bilaterally.  He noted that after reviewing the appellant's 
service records, it was his opinion that the appellant's 
"hearing loss and associated tinnitus were as likely as not 
to have begun during his military service."   

In this case, the Board observes that the appellant has not 
been afforded a VA examination addressing the etiology of his 
tinnitus.  Moreover, he has not been afforded a VA 
examination in connection with his claim for service 
connection for bilateral hearing loss.  In this regard, the 
Board notes that VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability, or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Therefore, upon a review of the May 
2002 private medical statement from Dr. H., it is the Board's 
opinion that the appellant has met these requirements with 
regard to his claims for service connection.  However, he has 
not yet been afforded the necessary VA examinations.  

Additionally, as stated above, the appellant reports while he 
was stationed in Guam, his MOS was changed from "cook" to 
"bulldozer operations."  He maintains that his personnel 
records would reflect his heavy equipment assignment.  In 
this regard, the Board notes that the appellant's Enlisted 
Record and Report of Separation (WD AGO Form 53-55) shows 
that he served in the Army Air Force from September 1943 to 
January 1946, and that his MOS was as a cook.  However, the 
Board observes that the appellant's personnel records are not 
of record.  Moreover, the Board further notes that although 
the evidence of record includes the private medical statement 
from Dr. H., dated in May 2002, nevertheless, the May 2002 
audiological evaluation referred to in the statement by Dr. 
H. is not of record.  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documented information that the personnel records and/or 
private medical records cannot be obtained, the Board finds 
that further development in this regard is warranted.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).   

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
bilateral hearing loss and/or tinnitus at 
any time following military service.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the private medical treatment 
records from Dr. H.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should also contact the 
National Personnel Records Center in St. 
Louis, Missouri, and request the 
appellant's service personnel records.  
Any records or information obtained must 
be made part of the claims folder.  If 
the search effort produces negative 
results, documentation to that effect 
should be placed in the claims file.   

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA 
audiological examination to determine if 
he currently has any hearing loss or 
tinnitus attributable to military 
service.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
private medical statement from Dr. H., 
dated in May 2002.  All necessary special 
studies or tests, to specifically include 
audiometric studies, are to be 
accomplished.  It is requested that the 
examiner obtain a detailed history of in-
service and post-service noise exposure.    

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any hearing loss or 
tinnitus is related to the appellant's 
period of active military service.  The 
examiner should specifically address the 
question of whether any degree of hearing 
loss or tinnitus began as a result of in-
service noise exposure.  If no disability 
is found, or no link to military service 
is found, such findings and conclusions 
should be affirmatively stated.  The 
rationale for the examiner's opinions 
should be set forth in detail.  The 
report prepared should be typed.       

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  

6.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 81 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 


Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




